Title: From George Washington to Charles Cotesworth Pinckney, 4 December 1797
From: Washington, George
To: Pinckney, Charles Cotesworth



My dear Sir,
Mount Vernon 4th Decr 1797

With much pleasure I received your letter of the 19th of September from Rotterdam; and that pleasure proceeded in a great measure from the congeniality of sentiments which prevail between you and Genl Marshall; having taken the liberty of introducing him to you as a Gentleman, in whom you might place entire confidence.
What has been the reception of the Embassy by the French Directory, is, to me, unknown; and what will be the result of it, is not for me to predict. The change, however, which took place at Paris on the 4th of September adds nothing to my hope of a favourable issue. In this I may be mistaken; but of another thing I am certain I shall not, and that is, that the failure (if such be the case) cannot be attributed to the want of justice on the part of the United States or from the want of an able representation of it, on the part of their Negociators. Of course the issue must be favourable, or conviction will be produced in all, except those who do not want to be convinced, that we have nothing to expect from the justice of the Nation with whom we are treating. In either case we shall ascertain our ground.
That the Government of France view us as a divided people, I have little doubt; and that they have been led to entertain that

opinion from representations, and the conduct of many of our own citizens, is still less doubtful; but I shall be very much mistaken, indeed, in the mass of the People of the United States, if an occasion should call for an unequivocal expression of the public voice, if the first wd not find themselves very much deceived—and the latter (their leaders excepted) to change their notes. I pray devoutly that the Directory may not bring the matter to trial.
I have received the letter & Book from Mr Luzac of Leyden, which are mentioned in yours, and have offered him my thanks for both, in a letter put under cover to Mr Murray at the Hague, expressive also of the sense I entertain of his uniform & friendly sentiments towards these United States.
Mr Izard I have not yet seen, if he should call upon me on his way to Charleston I shall be very happy—on many accts—to shew him all the civility in my power. The enclosed for young Lafayette I must request your care of. Having received premature advice (from some of his correspondants in Hamburgh) of the liberation of his father & friends, his eagerness to embrace them in the first moments of it, could not be restrained; although I endeavoured to convince him that it would be more prudent to await the confirmation from themselves; and among other things observed to him, that although it was not probable, still it was possible, that his Parents might be on their Voyage to America whilst he was seeking them in Europe. Should this prove to be the case (as appears not unlikely from the injunction of the Emperor) it will be a matter of sore regret to both. The confidence however, which he placed in his information; the advancement of the Season, & his fear of a Winter passage; gave the preponderancy to his inclination over my opinion. He is a sensible & well disposed young man—full of felial affection & every sentiment to render him estimable.
Information with respect to public matters, will go to you from a more direct, and purer fountain than mine—I mean from the Department of State; and that which more immediately concerns my self, is too unimportant to trouble you with, further than to assure you, which I can do with much truth, that in your public mission, and in your private capacity, I wish you all the success, & prosperity that your heart can desire; and that with the greatest sincerity I am, and ever shall remain, Your Affectionate friend, and Obedient Hble Servant

Go: Washington

